FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711



                                     .




                                         -




4/27/2015
STAPLES, CHESTER ALAN             Tr. Ct. No. 30979                               PD-1354-14
I have this day received and filed the Appellant's Motion for Rehearing in the
above-styled and numbered cause.            [The Court requires ten copies of this
document to be filed in this office within three (3) days pursuant to Rule 9.3(b).]
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK                          ' ~        '*
                              1517 W. FRONT, ROOM 354                                  o5
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL